February 9, 2022


                                                            Supreme Court

                                                            No. 2020-40-M.P.
                                                            (A.A. 18-187)



         Verizon New England Inc.            :

                        v.                   :

    Neena S. Savage, in her capacity as      :
    Tax Administrator for the State of
              Rhode Island.




                   NOTICE: This opinion is subject to formal revision
                   before publication in the Rhode Island Reporter. Readers
                   are requested to notify the Opinion Analyst, Supreme
                   Court of Rhode Island, 250 Benefit Street, Providence,
                   Rhode Island 02903, at Telephone (401) 222-3258 or
                   Email:      opinionanalyst@courts.ri.gov,     of     any
                   typographical or other formal errors in order that
                   corrections may be made before the opinion is published.
                                                            Supreme Court

                                                            No. 2020-40-M.P.
                                                            (A.A. 18-187)



         Verizon New England Inc.           :

                      v.                    :

    Neena S. Savage, in her capacity as     :
    Tax Administrator for the State of
              Rhode Island.

         Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                      OPINION

         Justice Goldberg, for the Court. This case came before the Supreme Court

on November 4, 2021, pursuant to a writ of certiorari issued upon petition by the

City of Pawtucket (Pawtucket) and the City of Cranston (Cranston) (collectively

movants).1 The movants seek review of a decision by the Sixth Division District

Court denying their motions to intervene in an action commenced by the plaintiff,

Verizon New England Inc. (Verizon), by way of appeal from a decision of the

defendant, the Tax Administrator for the State of Rhode Island.2 According to the



1
 In the Sixth Division District Court, the cities of Pawtucket and Cranston were the
moving parties seeking to intervene in an administrative appeal by application to the
court. Therefore, herein they are referred to collectively as “movants.”
2
    The state tax administrator did not appear in this action before this Court.
                                           ‐1‐
movants, the trial judge erred in determining that those cities’ interests in this

controversy would be adequately represented by the City of Providence

(Providence), an intervenor in this case. For the reasons set forth in this opinion, we

affirm the order of the District Court denying the motions to intervene.

                                  Facts and Travel

      This controversy arose from Verizon’s challenge to a 2018 final decision of

the tax administrator that upheld an assessment of Verizon’s tangible personal

property (TPP) tax and denied Verizon’s request for a lower assessment and a partial

refund for TPP taxes paid from 2010 through 2014. On December 21, 2018, Verizon

filed an administrative appeal in the District Court in accordance with G.L. 1956

§ 8-8-24, seeking to set aside the tax administrator’s final decision, alleging that the

tax administrator failed to apply the proper depreciation approach, which, according

to Verizon, resulted in excessive assessments and overpayments totaling

approximately $21,358,152.

      Initially, on February 27, 2019, the District Court heard and denied motions

filed by the tax administrator to dismiss this case for failure to join indispensable

parties and, alternatively, to join indispensable parties—the state’s thirty-nine cities

and towns and the Department of Revenue Division of Municipal Finance.

      In October 2019, Providence moved to intervene as of right, followed by

Pawtucket and Cranston. In its memorandum in support of its motion, Providence


                                         ‐2‐
claimed an interest in the TPP tax and contended that, under G.L. 1956 § 44-13-13,

most of the TPP tax is “apportioned to the cities and towns[,]” and, thus,

Providence’s interests could be substantially impacted by the outcome of the action.3

Significantly, in their motions to intervene, movants merely adopted Providence’s

memorandum of law and the arguments therein and presented no additional

contentions separate from those offered by Providence.

      On January 14, 2020, the District Court held a hearing on the motions to

intervene.    The trial judge granted Providence’s motion and denied movants’

motions.     The trial judge carefully reviewed the four requisites necessary for

intervention4—namely that (1) the applicant files a timely application, which was


3
  Pursuant to G.L. 1956 § 44-13-13, of the total TPP tax that is paid to the state, an
amount “not to exceed three quarters of one percent (.75%)” is payable to the
department of revenue for administrative expenses and “identified as general
revenue” and the remainder is “apportioned to the cities and towns * * * on the basis
of the ratio of the city or town population to the population of the state as a whole
* * * and may be recorded as a receivable[.]” Section 44-13-13(6)(i)-(ii).
4
  In reviewing these four factors, the trial judge cited Marteg Corporation v. Zoning
Board of Review of City of Warwick, 425 A.2d 1240 (R.I. 1981), and Tonetti
Enterprises, LLC v. Mendon Road Leasing Corp., 943 A.2d 1063 (R.I. 2008). See
Marteg Corporation, 425 A.2d at 1242 (discussing pre-amendment language of
Super. R. Civ. P. 24(a)(2)); see also Tonetti Enterprises, LLC, 943 A.2d at 1072-73
(same). As discussed in further detail infra, there exists limited caselaw interpreting
Rule 24(a) of the District Court Civil Rules. Therefore, both this Court and the
District Court will look to caselaw interpreting Rule 24(a) of the Superior Court
Rules of Civil Procedure, which prior to 1995 contained language identical to the
current District Court rule. See Tonetti Enterprises, LLC, 943 A.2d at 1071-72
(looking to caselaw interpreting certain rules of the Superior Court Rules of Civil
Procedure for guidance on District Court rules).
                                         ‐3‐
not at issue in this case; (2) the applicant claims an interest relating to the property

or transaction; (3) the disposition of the action may, as a practical matter, impair or

impede the applicant’s ability to protect that interest; and (4) the applicant’s interest

is not adequately represented by the current parties to the action.

      The trial judge determined that all three cities satisfied the second and third

requirements, but further found that Providence adequately represented the interests

of both Pawtucket and Cranston.           Specifically, with respect to the second

requirement, the trial judge found that, because the three cities are direct

beneficiaries of the TPP tax, and thus have an economic interest that is intertwined

with the tax revenue at issue and any future distributions, they have an interest

relating to the property or transaction in dispute—namely, Verizon’s request for a

lower tax assessment. With respect to the third requisite, the trial judge found that

the cities had no other avenue to protect their interests in the event of an adverse

ruling. Finally, while acknowledging that the fourth requirement generally involved

a minimal threshold, the trial judge found that the cities’ interests were not

adequately represented by the state agency and that intervention was appropriate.

Apparently concerned with an influx of motions to intervene from multiple

municipalities in the state, and because movants had simply relied upon

Providence’s memorandum and arguments in support of their own motions to

intervene, the trial judge found that the interests of Pawtucket and Cranston would


                                          ‐4‐
be adequately represented by Providence, which was allowed to intervene as of right.

An order entered in the District Court on January 16, 2020, memorializing the trial

judge’s decision.

        The movants filed a petition for writ of certiorari pursuant to § 8-8-32, which

this Court granted on June 25, 2020.5 The movants had argued in support of their

petition that the trial judge erred in concluding that Providence adequately

represented their interests when Providence was not yet a party—a finding to which

movants were not afforded an opportunity to respond—and that the proper inquiry

was whether the parties to the action at the time of the hearing on their motions,

which did not then include Providence, adequately represented movants’ interests.

Accordingly, in granting certiorari we remanded the record to the District Court with

direction to “allow [p]etitioners the opportunity to set forth, with particularity, what

their individual interests in the matter are and why those interests cannot be

adequately represented by the City of Providence” and to issue a decision on the

motions to intervene setting forth the court’s findings and reasoning therefore.



5
    Pursuant to G.L. 1956 § 8-8-32,
               “Any party in interest, if aggrieved by a final judgment
               rendered in proceedings [in the District Court], may within
               twenty (20) days from the date of entry of the judgment
               petition the supreme court of the state of Rhode Island for
               a writ of certiorari to review any questions of law
               involved.”
                                          ‐5‐
      On remand, the trial judge again determined that movants’ interests were

adequately represented by Providence, and he denied their motions to intervene. The

trial judge concluded that the ultimate issue in the case was the “statutory

interpretation of accumulated depreciation” and that, except for the varying

distribution to each municipality under the law, movants’ interests and arguments

were identical to those of Providence—being that the proper calculations were

performed by the tax administrator and the taxes were correctly paid and distributed.

As a result, an order on remand entered on September 10, 2020, denying movants’

request to intervene, and the case was returned to this Court.6

                                Standard of Review

      “Our review of a case on certiorari is limited to an examination of the record

to determine if an error of law has been committed.” State v. Poulin, 66 A.3d 419,

423 (R.I. 2013) (quoting State v. Greenberg, 951 A.2d 481, 489 (R.I. 2008)). “In

addition to examining the record for judicial error, ‘we inspect the record to discern

if there is any legally competent evidence to support the findings of the hearing

justice below.’” Id. (quoting Brown v. State, 841 A.2d 1116, 1121 (R.I. 2004)). “We


6
  The Court notes that movants’ appendix submitted in this Court includes certified
transcribed copies of the audio recordings of the District Court hearings on the
motions to intervene, which occurred on January 14, 2020, and September 3, 2020.
At oral argument before this Court on November 4, 2021, Verizon stipulated to
having no objection to the transcriptions. Our independent review of the audio
recordings transmitted from the District Court to this Court on certiorari reveals no
discrepancies in movants’ transcribed record.
                                        ‐6‐
shall not disturb the findings of the trial justice unless it is established that he or she

misconceived or overlooked relevant and material evidence or was otherwise clearly

wrong.” WMS Gaming, Inc. v. Sullivan, 6 A.3d 1104, 1111 (R.I. 2010) (quoting New

England Telephone and Telegraph Co. v. Clark, 624 A.2d 298, 300 (R.I. 1993)).

       Additionally, “[t]his Court reviews a trial justice’s [decision on] a motion to

intervene for abuse of discretion, reversing only if the justice failed to apply the

standards set forth in Rule 24(a)(2), or otherwise committed clear error.” Town of

Coventry v. Baird Properties, LLC, 13 A.3d 614, 619 (R.I. 2011).

                                       Discussion

       Rule 24(a)(2) of the District Court Civil Rules provides for intervention as of

right when “[u]pon timely application * * * the representation of the applicant’s

interest by existing parties is or may be inadequate and the applicant is or may be

bound by a judgment in the action[.]”7 The relevant language of that rule and Rule

24 of the Superior Court Rules of Civil Procedure were identical prior to a 1995

amendment to the Superior Court rule for intervention as of right, which was enacted

in order to align with its federal counterpart.8 See Reporter’s Notes to Dist. Ct. Civ.


7
  The Reporter’s Notes to Rule 24 of the District Court Civil Rules provides that
“[c]ircumstances in which intervention would be appropriate in the District Court
are rare.”
8
  Prior to the 1995 amendment, Rule 24(a) of the Superior Court Rules of Civil
Procedure read: “Upon timely application anyone shall be permitted to intervene in
an action * * * when the representation of the applicant’s interest by existing parties
                                           ‐7‐
R. 24; Super. R. Civ. P. 24(a). Notably, in Marteg Corporation v. Zoning Board of

Review of City of Warwick, 425 A.2d 1240 (R.I. 1981), which was decided prior to

the amendment, this Court analyzed one’s right to intervene in a Superior Court

action according to the four elements that now comprise Superior Court Rule 24(a).9

See Marteg Corporation, 425 A.2d at 1242. Because we have held that the language

of District Court Rule 24(a)(2)—albeit in the context of the pre-amendment Superior

Court rule—is applicable by way of the test set forth in Marteg, it was appropriate

for the trial judge in the present case to follow that test in evaluating whether an



is or may be inadequate and the applicant is or may be bound by a judgment in the
action * * *.” Marteg Corporation, 425 A.2d at 1242 n.1 (applying pre-amendment
language of Super. R. Civ. P. 24(a)). The Committee Notes to the Superior Court
rule state that the 1995 amendment to subdivision (a) followed the 1966 amendment
to its federal counterpart.
9
 Despite the revision to the Superior Court rule in 1995, the test applied to a Superior
Court motion to intervene has not changed. The Superior Court rule provides that:

             “Upon timely application anyone shall be permitted to
             intervene in an action:

             “* * *

                “When the applicant claims an interest relating to the
                property or transaction which is the subject of the
                action and the applicant is so situated that the
                disposition of the action may as a practical matter
                impair or impede the applicant’s ability to protect that
                interest, unless the applicant’s interest is adequately
                represented by existing parties.” Super. R. Civ. P.
                24(a)(2).
                                         ‐8‐
applicant should be allowed to intervene as of right in a District Court proceeding.

See id.

      To establish a right to intervene, movants were required:

             “(1) to file timely application for intervention, (2) to show
             an interest in the subject matter of that action in that the
             disposition of the action without intervention would as a
             practical matter impair or impede their ability to protect
             that interest, and (3) to establish that their interest was not
             adequately represented by the existing parties.” Marteg
             Corporation, 425 A.2d at 1242.

      On review, movants do not challenge the trial judge’s findings with respect to

the first two components10 of this rule; rather, they contend that the trial judge erred

in finding that Providence would adequately represent their interests because, they

contend, he focused too narrowly on the parties’ positions—specifically, that each

city is aligned with and supports the tax administrator’s statutory interpretation of

accumulated depreciation under § 44-13-13 and the conclusion that Verizon’s TPP

tax was correctly assessed. The movants argue that the trial judge failed to consider

the cities’ distinct interests in how a “refund * * * would be accomplished by the

District Court in the event that Verizon’s interpretation of the tax statute prevails.”



10
  The first two uncontested components of the rule for intervention as of right are
comprised of three elements, namely (1) a timely filed application; (2) an interest in
the subject matter of the action; and (3) a showing that the disposition of the action
without intervention would as a practical matter impair or impede the ability to
protect that interest. See e.g., Retirement Board of Employees’ Retirement System of
City of Providence v. Corrente, 174 A.3d 1221, 1229 (R.I. 2017).
                                          ‐9‐
Additionally, movants assert that, because the burden of showing inadequate

representation is minimal, they need only demonstrate “some tangible basis” that

their interests “may” be at risk.

      Verizon, on the other hand, contends that precedent requires movants to

“show [an] adverse legal position with Providence * * * to make a compelling

showing of inadequate representation.” (Citing Stuart v. Huff, 706 F.3d 345 (4th Cir.

2013); Bush v. Viterna, 740 F.2d 350 (5th Cir. 1984); and Retirement Board of

Employees’ Retirement System of City of Providence v. Corrente, 174 A.3d 1221

(R.I. 2017).) Because movants cannot make a compelling showing, Verizon argues,

the trial judge “acted within [his] discretion in denying the [m]otions.” Verizon also

asserts that movants have not demonstrated a direct interest relating to the property

or transaction that is subject to the action. We first address movants’ burden.

      This Court has recognized that “Rhode Island precedent [concerning whether

representation is adequate] is sparse”; as such, we “may properly look to the federal

courts for guidance.” Corrente, 174 A.3d at 1230 (quoting Tonetti Enterprises, LLC

v. Mendon Road Leasing Corp., 943 A.2d 1063, 1073 (R.I. 2008)). Typically, the

proponent of intervention need only establish “‘some tangible basis to support a

claim of purported inadequacy’ of representation by the current [parties,]” Baird

Properties, LLC, 13 A.3d at 620 (quoting Credit Union Central Falls v. Groff, 871

A.2d 364, 368 (R.I. 2005)), and such burden is “considered minimal[.]” Id. (citing


                                        ‐ 10 ‐
Trbovich v. United Mine Workers of America, 404 U.S. 528, 538 n.10 (1972)). When

the burden is considered minimal, “the requirement of the rule is satisfied if the

applicant shows that representation of his interest ‘may be’ inadequate.” Id.

(brackets omitted) (quoting Trbovich, 404 U.S. at 538 n.10).

       However, a compelling showing may be necessary when the intervenor’s

“interest is identical to that of one of the present parties, or if there is a party charged

by law with representing the [proposed intervenor’s] interest[.]” 7C Charles Alan

Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure

§ 1909, 394-95 (3d ed. 2007).             Significantly, a presumption of adequate

representation arises when either “the goals of the applicants are the same as those

of the plaintiff or defendant,” or “the government in defending the validity of the

statute is presumed to be representing adequately the interests of all citizens who

support the statute.” Daggett v. Commission on Governmental Ethics and Election

Practices, 172 F.3d 104, 111 (1st Cir. 1999); see Corrente, 174 A.3d at 1230. “To

overcome that presumption, [one seeking to intervene] ordinarily must demonstrate

adversity of interest, collusion, or nonfeasance.” United Nuclear Corporation v.

Cannon, 696 F.2d 141, 144 (1st Cir. 1982) (quoting Moosehead Sanitary District v.

S.G. Phillips Corporation, 610 F.2d 49, 54 (1st Cir. 1979)); see Town of Coventry v.

Hickory Ridge Campground, Inc., 111 R.I. 716, 722-23, 306 A.2d 824, 828 (1973)

(determining that when the Superior Court established that the town solicitor


                                           ‐ 11 ‐
inadequately represented the interests of the town’s citizens by failing to appear in

court and prematurely entering into a consent decree, intervention was warranted).

      However, factors such as adversity of interest, collusion, or nonfeasance are

not exclusive. See, e.g., Daggett, 172 F.3d at 111. An intervenor may support a

claim of inadequacy of representation by demonstrating that there is “an actual

conflict of interests[,]” id. at 112, or that “its interests are sufficiently different in

kind or degree from those of the named party.” B. Fernández & Hnos., Inc. v.

Kellogg USA, Inc., 440 F.3d 541, 546 (1st Cir. 2006); see Corrente, 174 A.3d at

1230 (concluding that the intervenors rebutted the presumption by demonstrating

that “a vast gulf” existed between the positions of the intervenors—the city and its

mayor—and the government agency, the retirement board); see also Groff, 871 A.2d

at 368 (holding that the intervenor established an interest different in kind from the

current parties because she not only claimed an interest in the funds, she claimed an

interest that was superior to that of the other parties).

      This Court has determined that, where a party is presumed to represent the

intervenor’s interest or position, the one seeking intervention must simply provide

“an adequate explanation as to why what is assumed—here, adequate

representation—is not so.” Corrente, 174 A.3d at 1230 (quoting Maine v. Director,

United States Fish and Wildlife Service, 262 F.3d 13, 19 (1st Cir. 2001)).

Nevertheless, “the tests of inadequacy may vary with the strength of the interests.”


                                          ‐ 12 ‐
Maine, 262 F.3d at 20 (citing Daggett, 172 F.3d at 111); see Wright, cited supra,

§ 1909 (explaining that, where the interests are not identical but are similar, “[a]

discriminating appraisal of the circumstances of the particular case is required” and

the court should consider the degree of difference between interests).

      In the case at bar, the merits of the underlying controversy concern a question

of law. Because movants and Providence have presented identical goals—that the

state’s interpretation of accumulated depreciation and assessment of Verizon’s TPP

tax should be upheld—there is a presumption of adequate representation in this case.

See United Nuclear Corporation, 696 F.2d at 144 (determining that a presumption

of adequate representation existed where the movants’ interests were no different in

kind from and the litigation goal, of upholding the constitutionality of the statute,

was aligned with a party to the action); see also Corrente, 174 A.3d at 1230

(although a presumption of adequate representation applied where a government

entity was a party, presumption was overcome by adverse positions between the

current parties and the intervenors). The movants do not hold positions that are

adverse to that of Providence.

      The record discloses that the trial judge initially considered movants’ burden

of establishing inadequacy of representation to be minimal, but on remand, he

required movants to make a compelling showing of inadequate representation.

However, the proper standard lies in the middle. In this case, to overcome the


                                       ‐ 13 ‐
presumption, it was incumbent upon movants to provide a tangible basis for

intervention, Baird Properties, LLC, 13 A.3d at 620, and an adequate explanation as

to why their interests were not “adequately represent[ed]” by Providence. Corrente,

174 A.3d at 1230 (“This is a fact-intensive determination that ‘must be determined

in keeping with a commonsense view of the overall litigation.’”) (quoting Maine,

262 F.3d at 19). They failed to do so.

      On remand in the District Court, movants expressed serious concern about the

specter of a settlement or judgment that would require a refund to Verizon; movants

implied that a refund would result in a clawback of previous payments. Specifically,

they speculated that, because the three cities each have their “own unique set of fiscal

and budgetary challenges, concerns, and priorities[,]” in the event the state and

Verizon negotiate a settlement, “Providence will push for a settlement or order that

is structured in a way that best fits Providence’s fiscal and budgetary priorities”

rather than those of movants. The movants also argued that any refund to Verizon

would cause havoc to those cities’ distinct “fiscal and budgetary challenges,

concerns, and priorities[,]” namely because how such a refund would be

accomplished is unknown. It matters not whether these contentions are analyzed by

the District Court utilizing the higher burden of a compelling showing of inadequate

representation as employed—incorrectly, we note—or using the less burdensome

standard of a tangible basis for intervention and an adequate explanation as to why


                                         ‐ 14 ‐
that interest would not be adequately represented by Providence. The conclusion is

the same; because movants failed to demonstrate that a cognizable distinction in their

interests exists on the merits from those of Providence, there is no tangible basis for

intervention. We reject the contention that the possibility of a settlement (which

exists in every case) amounts to a tangible basis for intervention. We now turn to

the issue of the adequacy of representation.

       Because the level of adequacy of representation “may vary with the strength

of the interests[,]” Maine, 262 F.3d at 20, a clear understanding of movants’ interests

is important. On the merits, Verizon claims that the tax administrator deviated from

the statutorily required method of calculating accumulated depreciation by failing to

consider all factors that impact the value of Verizon’s TPP. This misapplication,

according to Verizon, led to an overstated assessment of its taxable TPP and

excessive tax payments to the state for the calendar years from 2009 through 2014.

Verizon claims that, as a result, it is entitled to a partial refund.

       Although the ultimate interpretation of accumulated depreciation may

determine if Verizon is entitled to a refund or credit, how that refund or credit is

managed or administered is not before the trial judge. See G.L. 1956 § 44-1-4.11



11
   General Laws 1956 § 44-1-4 provides that “[t]he tax administrator is authorized
and empowered to make rules and regulations, as the administrator may deem
necessary for the proper administration and enforcement of the tax laws of this
state.”
                                          ‐ 15 ‐
Specifically, it is the tax administrator and the director of administration who are

vested with the authority to manage refunds and credits.12 See § 44-1-11; see also

§ 44-13-16.13 Additionally, there is no claim for monetary relief from Providence

or from movants.        The movants’ primary contention supporting intervention

concerns how a refund or credit will be administered under § 44-1-11 if Verizon

prevails or the parties reach a settlement. The movants submit that this gives rise to




12
  The movants take issue with the relief Verizon requests. Although a party may
request specific relief, it is a different question as to whether the court may order
such relief without encroaching upon a “responsibility explicitly committed to the
Legislature[,]” City of Pawtucket v. Sundlun, 662 A.2d 40, 58 (R.I. 1995), and
properly delegated to an administrative agency. The trial judge apparently
recognized this maxim in drawing parameters relative to the issue at hand in this
matter. Courts are charged with applying the law, not making it. See Conley v.
Crown Realty, LLC, 223 A.3d 768, 772 (R.I. 2020) (“[T]his Court merely applies
the law—it does not make it.”).
13
     Section 44-1-11 provides:
               “Whenever an erroneous payment or any payment in
               excess of the correct amount of any tax, excise, fee,
               penalty, interest, or other charge is made to the tax
               administrator, the general treasurer shall, after
               certification by the tax administrator with the approval of
               the director of administration, refund the erroneous
               payment or overpayment, or the tax administrator may
               credit the erroneous payment or overpayment against any
               tax then or thereafter due, as the circumstances may
               warrant.”

With respect to the TPP tax at issue, “[i]f the tax administrator determines that the
corporation has paid a tax in excess of the amount lawfully due, he or she shall allow
a refund or permit a credit.” Section 44-13-16(a).
                                         ‐ 16 ‐
“a direct interest in the TPP [t]ax and multi-million dollar refund claimed by

Verizon.” (Emphasis added.) This contention is simply unfounded.

      As discussed infra, movants argue that their interests are “separate and distinct

from the interests of Providence” in that every municipality “has its own unique set

of fiscal and budgetary challenges, concerns, and priorities”; according to movants,

these interests “come into play in spending TPP [t]ax revenue[], [which] would be

affected differently by” a decrease in that revenue. The movants compare their

interests in the TPP tax to the intervenors’ interests in their real property in Hickory

Ridge Campground, where there was “special injury of economic loss through

property devaluation” to the intervenor-landowners whose properties abutted a

proposed campground. Hickory Ridge Campground, Inc., 111 R.I. at 723, 306 A.2d

at 828. However, the factual circumstances in that case are vastly different from

those in the case at bar. In Hickory Ridge Campground, based on well-founded law

that abutting property owners who are affected by zoning board decisions have

interests that are unique from each other and that are not adequately represented by

zoning boards, the Court determined that intervention was warranted where the

property owners were not adequately represented by the town solicitor, who failed

to appear for a court proceeding and to account for the pending motion to intervene

before entering a consent decree. See id. at 723-24, 306 A.2d at 828; see also Caran

v. Freda, 108 R.I. 748, 753, 279 A.2d 405, 408 (1971).


                                         ‐ 17 ‐
      We are of the opinion that movants’ interests in ancillary effects, specifically

on the expenditure of tax revenue, is indirect and contingent upon both the

interpretation of the statute and its effects, if any. See Hines Road, LLC v. Hall, 113

A.3d 924, 930 (R.I. 2015) (determining that intervenor’s interest was contingent

upon an agreement between the parties); see also Tonetti Enterprises, LLC, 943 A.2d

at 1073 (“An intervenor’s interest must bear a ‘sufficiently close relationship to the

dispute   between     the   original   litigants’   and   the   ‘interest   must    be

direct, not contingent.’”) (quoting Conservation Law Foundation of New England,

Inc. v. Mosbacher, 966 F.2d 39, 42 (1st Cir. 1992)). The proffer of a generalized

grievance—common to all municipalities—that movants’ fiscal and budgetary

concerns are uniquely different from those of Providence, without an adequate

explanation as to how those concerns are different in kind or adverse to Providence,

is conclusory and insufficient to overcome the underlying presumption. See

Corrente, 174 A.3d at 1230 (determining that the presumption was overcome by a

showing of adverse positions); see also Groff, 871 A.2d at 368 (determining that

intervenor’s interest was different in kind in that she claimed priority over other

claimants to the limited funds in a client account); West Warwick School Committee

v. Souliere, 626 A.2d 1280, 1284 (R.I. 1993) (determining that the motion to

intervene was properly denied where “the taxpayers failed to show any actual or

concrete wrong beyond a general grievance common to all taxpayers”). This is not


                                        ‐ 18 ‐
a case where various parties are claiming a competing interest in a limited fund.14

See Groff, 871 A.2d at 368. Rather, Providence’s interest in the continuation of TPP

tax revenue, in the greatest amount possible, is clearly aligned with that of movants.

Although movants’ interests in the amount of TPP taxes as compared to Providence

may vary, that distinction is governed by statute and has no bearing on this lawsuit.

Thus, their interests are sufficiently similar, not competing, and, we conclude, will

be adequately represented by Providence’s identical litigation goals.

      The movants also argue that a settlement between the state and Verizon could

result in an order for a refund from movants and cause havoc to their budgets and

resident services. This argument is without merit. We are hard-pressed to envision

any settlement or order mandating affirmative relief outside the provisions of

§ 44-1-11. Such a decision would rest with the Legislature. See §§ 44-1-4, 44-1-11,

44-13-16. The unrealistic specter of a settlement is insufficiently cognizable to rebut

the presumption that Providence adequately represents movants’ interests in this

controversy. See T-Mobile Northeast LLC v. Town of Barnstable, 969 F.3d 33, 40



14
   In Credit Union Central Falls v. Groff, 871 A.2d 364 (R.I. 2005), we held that the
intervenor, a former client of an attorney who purloined funds, was not adequately
represented by the Supreme Court’s Chief Disciplinary Counsel, who intervened to
protect all of the attorney’s former clients, because the intervenor alleged a right to
the funds superior to that of other former clients. Groff, 871 A.2d at 368. Thus,
although the interests of the former clients in the funds in the court registry were
identical, the intervenor’s interest was different in kind in that she claimed priority
over the other claimants. See id.
                                        ‐ 19 ‐
(1st Cir. 2020) (determining that concerns of settlement without “specificity or

record support” do not demonstrate inadequate representation).          The movants

presented no authority to demonstrate that a settlement between the state and

Verizon could bind a nonparty. Thus, the trial judge did not err by overlooking

movants’ concerns about a settlement and, more appropriately, focusing on their

respective positions.

      Furthermore, movants now submit that they “may wish to pursue challenges”

to Verizon’s depreciation calculation method that the other parties do not raise.

Despite their failure to raise this new trial strategy on remand, these concerns are

similarly speculative and fail to overcome the presumption of adequate

representation. See Daggett, 172 F.3d at 112 (“[T]he use of different arguments as a

matter of litigation judgment is not inadequate representation per se.”). To the extent

that movants wish to present challenges to Verizon’s interpretation of accumulated

depreciation, they may do so in an amicus brief. See id. (noting that, because

statutory intent is not typically proved through trial evidence, and proposed

intervenors did not demonstrate otherwise, its arguments were appropriate for an

amicus brief and not intervention).

      Within the parameters of the issue in this case, the trial judge found that the

movants’ interests and positions were no different from those of Providence. The

movants failed to demonstrate a cognizable difference in their interests as compared


                                        ‐ 20 ‐
to Providence’s interest or to provide an adequate explanation as to how

Providence’s representation of their interests is lacking. Because Pawtucket and

Cranston failed to overcome the presumption of adequate representation, we are of

the opinion that the trial judge did not err or abuse his discretion in concluding that

the movants failed to demonstrate that their interests were not adequately

represented by Providence.

                                     Conclusion

      For the reasons set forth in this opinion, we affirm the order of the District

Court. The record in this case may be remanded to the District Court with our

decision endorsed thereon.




                                        ‐ 21 ‐
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Verizon New England Inc. v. Neena S. Savage, in her
Title of Case                        capacity as Tax Administrator for the State of Rhode
                                     Island.
                                     No. 2020-40-M.P.
Case Number
                                     (A.A. 18-187)

Date Opinion Filed                   February 9, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Sixth Division District Court


Judicial Officer from Lower Court    Associate Judge Christopher K. Smith

                                     For Plaintiff:

                                     Thomas P. Quinn, Esq.
                                     Matthew R. Joyce, Esq.
Attorney(s) on Appeal                William A. Hazel, Esq., Pro Hac Vice
                                     For Defendant:

                                     Robert K. Taylor, Esq.
                                     Frank J. Milos, Jr., Esq.




SU-CMS-02A (revised June 2020)